                                                 Case 2:19-cv-00499-JAD-DJA Document 23 Filed 09/03/19 Page 1 of 4



                                             1   Adam P. Segal, Esq.
                                                 Nevada Bar No. 6120
                                             2   Bryce C. Loveland, Esq.
                                                 Nevada Bar No. 10132
                                             3
                                                 Christopher M. Humes, Esq.
                                             4   Nevada Bar No. 12782
                                                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                             5   100 North City Parkway, Suite 1600
                                                 Las Vegas, Nevada 89106-4614
                                             6   Telephone: (702) 382-2101
                                             7   Facsimile: (702) 382-8135
                                                 Email: asegal@bhfs.com
                                             8   Email: bcloveland@bhfs.com
                                                 Email: chumes@bhfs.com
                                             9
                                                 Attorneys for Plaintiff Nevada Resort Association-
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                            10   International Alliance of Theatrical Stage Employees
                                                 and Moving Picture Machine Operators of the United
    100 North City Parkway, Suite 1600




                                            11   States and Canada Local 720 Pension Trust
        Las Vegas, NV 89106-4614




                                            12
              702.382.2101




                                                                           UNITED STATES DISTRICT COURT
                                            13
                                                                                   DISTRICT OF NEVADA
                                            14

                                            15
                                                 NEVADA RESORT ASSOCIATION –                    CASE NO.: 2:19-cv-00499-JAD-DJA
                                            16   INTERNATIONAL ALLIANCE OF
                                                 THEATRICAL STAGE EMPLOYEES
                                            17   AND MOVING PICTURE MACHINE
                                                 OPERATORS OF THE UNITED STATES
                                            18   AND CANADA LOCAL 720 PENSION
                                                 TRUST,                                        STIPULATION AND ORDER TO EXTEND
                                            19                                                 DEADLINE TO FILE MOTIONS FOR
                                                                               Plaintiff,      SUMMARY JUDGMENT
                                            20
                                                 vs.
                                            21                                                  [SECOND REQUEST]
                                                 JB VIVA VEGAS, L.P.,
                                            22
                                                                               Defendant.
                                            23

                                            24   JB VIVA VEGAS, L.P.,

                                            25                           Counterclaimant,

                                            26   vs.

                                            27
                                            28
                                                 19699641                                      1
                                                                                      Case 2:19-cv-00499-JAD-DJA Document 23 Filed 09/03/19 Page 2 of 4



                                                                                  1   NEVADA RESORT ASSOCIATION –
                                                                                      INTERNATIONAL ALLIANCE OF
                                                                                  2   THEATRICAL STAGE EMPLOYEES
                                                                                      AND MOVING PICTURE MACHINE
                                                                                  3   OPERATORS OF THE UNITED STATES
                                                                                      AND CANADA LOCAL 720 PENSION
                                                                                  4   TRUST,

                                                                                  5                               Counterdefendant.

                                                                                  6

                                                                                  7              Plaintiff Nevada Resort Association-International Alliance of Theatrical Stage Employees

                                                                                  8   and Moving Picture Machine Operators of the United States and Canada Local 720 Pension Trust

                                                                                  9   (the “Trust”) and Defendant JB Viva Vegas, L.P. (“JB”) (collectively “the Parties”) hereby
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   stipulate and request an order extending the deadline from September 10, 2019, to September 20,

                                                                                 11   2019, to file the parties’ respective motions for summary judgment.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12              On July 8, 2019, the Parties jointly submitted a proposed scheduling order requesting a
                                                      702.382.2101




                                                                                 13   special scheduling review. (ECF No. 15.) In their proposed order, the Parties reported that they

                                                                                 14   agreed only dispositive motion briefing was required in this case because this matter is a judicial

                                                                                 15   review of an arbitration award related to a withdrawal liability dispute pursuant to Multiemployer

                                                                                 16   Pension Plan Amendments Act of 1980 (“MPPAA”), and specifically 29 U.S.C. § 1401(b)(2).

                                                                                 17   (Id.) On July 11, 2019, this Court granted the Parties’ proposed scheduling order and scheduled

                                                                                 18   dispositive motions to be filed by August 26, 2019. (ECF No. 16.)

                                                                                 19              On August 15, 2019, the Parties stipulated and filed their first request to extend the

                                                                                 20   dispositive motion deadline. (ECF No. 21.) The Court granted their request, and extended the

                                                                                 21   dispositive motion deadline to be September 10, 2019, with oppositions due October 1, 2019, and

                                                                                 22   replies due October 15, 2019. (ECF No. 22, filed Aug. 19, 2019.)

                                                                                 23              The Parties now respectfully request a second extension of ten additional days to brief the

                                                                                 24   issued for this Court. MPPAA, the associated withdrawal liability rules and the issues present in

                                                                                 25   this case are notably complex. Both Parties request the extension so to accurately and fully

                                                                                 26   explain the arguments to this Court. The Parties understand this is their second request for a brief

                                                                                 27   extension, but the Parties do not foresee requiring any additional time after September 20, 2019,

                                                                                 28   to complete the briefing.
                                                                                      19699641                                            2
                                                                                      Case 2:19-cv-00499-JAD-DJA Document 23 Filed 09/03/19 Page 3 of 4



                                                                                  1              The parties therefore jointly request that the Court approve the following amended

                                                                                  2   briefing schedule:

                                                                                  3              1.    The Parties shall have until Friday, September 20, 2019, to file dispositive

                                                                                  4   motions.

                                                                                  5              2.    The Parties shall have until Friday, October 11, 2019, to file oppositions to

                                                                                  6   dispositive motions.

                                                                                  7              3.    The Parties shall have until Friday, October 25, 2019, to file replies in support of

                                                                                  8   dispositive motions.

                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   ///

                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18   ///

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                      ///
                                                                                 27
                                                                                 28
                                                                                      19699641                                          3
                                                                                      Case 2:19-cv-00499-JAD-DJA Document 23 Filed 09/03/19 Page 4 of 4



                                                                                  1              This request is not being brought for the purpose of delay, but to enable the Parties enough

                                                                                  2   time to properly brief the numerous issues in this matter for this Court.

                                                                                  3
                                                                                      BROWNSTEIN HYATT FARBER                             AKIN GUMP STRAUSS HAUER & FELD,
                                                                                  4   SCHRECK, LLP                                        LLP
                                                                                  5

                                                                                  6   /s/ Christopher M. Humes                            /s/ Eric Field
                                                                                      Adam P. Segal, Esq.                                 Eric Field, Esq.
                                                                                  7   Bryce C. Loveland, Esq.                             Akin Gump Strauss Hauer & Feld LLP
                                                                                      Christopher M. Humes, Esq.                          2001 K Street N.W.
                                                                                  8   100 North City Parkway, Suite 1600                  Washington, DC 20006
                                                                                  9   Las Vegas, Nevada 89106-4614                        Telephone: (202) 887-4146
                                                                                      Telephone: (702) 382-2101                           Facsimile: (202) 887-4288
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Facsimile: (702) 382-8135                           Email: efield@akingump.com
                                                                                      Email: asegal@bhfs.com
                                                                                 11   Email: bcloveland@bhfs.com
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                      Email: chumes@bhfs.com
                                                                                 12
                                                      702.382.2101




                                                                                 13
                                                                                      Attorneys for Plaintiffs                            Attorneys for Defendant
                                                                                 14

                                                                                 15   Dated: September 3, 2019.                           Dated: September 3, 2019.
                                                                                 16
                                                                                                                                     ORDER
                                                                                 17
                                                                                                 IT IS SO ORDERED.
                                                                                 18

                                                                                 19                                            ________________________________________________
                                                                                                                               UNITED
                                                                                                                               Daniel    STATES DISTRICT/MAGISTRATE JUDGE
                                                                                                                                      J. Albregts
                                                                                 20
                                                                                                                               United States Magistrate Judge
                                                                                                                               DATED: ________________________________________
                                                                                 21
                                                                                                                               Dated: September
                                                                                                                               CASE NO.          4, 2019
                                                                                                                                         2:19-cv-00499-JAD-DJA
                                                                                 22

                                                                                 23                                            2:19-cv-00499-JAD-DJA

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19699641                                            4
